Citation Nr: 1218978	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-42 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Appellant served in the United States Army Reserve and had periods of active duty for training (ACDUTRA), including from June 1957 to December 1957, and from August 24, 1991, to September 6, 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a statement in January 2009 and his testimony in May 2011, the Appellant asserted that, during his period of ACDUTRA from August 24, 1991, to September 6, 1991, he was hospitalized at Noble Army Hospital in Fort McClellan, Alabama, for a lumbar spine injury.  While the Veteran's file contains some records from the Noble Army Hospital, there has not been a specific request for in-patient records. 








As VA will make as many requests as necessary to obtain records from a Federal agency, unless the records do not exist or further efforts to obtain the records would be futile, the case is REMANDED for the following action:

1.  Request the in-patient records from the Noble Army Hospital in Fort McClellan, Alabama, pertinent to a back injury over the period from August 24, 1991, to September 6, 1991.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the development has been completed, adjudicate the claim of service connection for lumbar disc disease.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


